Order, entered on May 15, 1962, setting aside the verdict and judgment and directing a new trial unless defendant stipulates to increase the verdict to $6,000, unanimously reversed, on the law and on the facts, with $20 costs and disbursements to appellant, and the verdict and judgment reinstated. Sharply disputed questions of fact were presented by the medical testimony offered by both sides. The record amply sustains the adequacy of the verdict and it was error to set it aside. Concur — Breitel, J. P., Valente, McNally, Stevens and Steuer, JJ.